Case 2:19-cv-11044-DML-DRG ECF No. 87 filed 05/26/20   PageID.4149   Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 RICHARD FRANCIS, WESLEY WON,
 DENNIS SPEERLY, JOSEPH SIERCHIO,
 MICHAEL PLAFKER, HOWARD YOUNG,
 DARRIN DEGRAND, JAY HULL,                     Case Number 19-11044
 MICHAEL BANKS, GUY CLARK,                     Honorable David M. Lawson
 MICHAEL SYLVESTER, PHIL HOUK,
 MARIA BARALLARDOS, CHI KIM HO,
 PHILIP WHICKER, TAURUS KING,                  ORDER OF PARTIAL
 CHARLES AIKEN, CARY SHERROW,                  DISMISSAL
 WILLIAM GROSSMAN, CARL JOHNSEN,
 JEFFREY RICE, JASON KEVIN SINCLAIR,
 NICOLLETE COVEY, KIMBERLY COULSON,
 TROY COULSON, ANDRE MCQUADE,
 DONALD DYKSHORN, TIMOTHY GRAFRATH,
 TAIT THOMAS, JAMES PAUL BROWNE,
 WILLIAM FREDO, DONALD SICURA,
 JON ELLARD, CHRISTOPHER KRULL,
 RICHARD NOONAN, ARIF SHAKOOR,
 RICHARD TERRY SHOPE, RHIANNA MEYERS,
 RANDALL JACOBS, MICHAEL PONDER,
 PHILIP WEEKS, KARINA FREDO,
 MARC MAZZA, JIMMY FLOWERS,
 NEIL AMBROSIO, STEVEN BRACK,
 KEVIN WESLEY, CHARLES LARSEN,
 CLYDE CHENG, BRIAN LLOYD,
 LISA MARIE GRAFF, and CHARLIE GRAFF,

            Plaintiffs,
 v.

 GENERAL MOTORS, LLC,

            Defendant.
                                     /
Case 2:19-cv-11044-DML-DRG ECF No. 87 filed 05/26/20               PageID.4150      Page 2 of 2



                             ORDER OF PARTIAL DISMISSAL

        Pursuant to the stipulation of the parties (ECF No. 86), is it ORDERED that all of the

 claims brought against the defendant by plaintiffs Charlie Graff and Lisa Marie Graff ONLY are

 DISMISSED WITHOUT PREJUDICE and without costs to any party.

                                                          s/David M. Lawson
                                                          DAVID M. LAWSON
                                                          United States District Judge

 Dated: May 26, 2020




                                             -2-
